 Case 21-01214-SLM Doc 14-1 Filed 06/11/21 Entered 06/11/21 12:12:32                  Desc
                 Certification Certification in Support Page 1 of 4



Caption in Compliance with D.N.J. LBR 9004-1

 HERRICK, FEINSTEIN LLP
 Steven B. Smith
 Avery S. Mehlman
 Rachel H. Ginzburg
 2 Park Avenue
 New York, NY 10016
 (212) 592-1400
 ssmith@herrick.com
 amehlman@herrick.com
 rginzburg@herrick.com

 Attorneys for Plaintiff Cosmopolitan Food Group, Inc.

 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF JERSEY


   In re                                                 Case No. 20-23720-SLM

   BARIS A. KANTARCI,                                    Chapter 7

                 Debtor.                                 Honorable Stacey L. Meisel


   COSMOPOLITAN FOOD GROUP, INC.

                            Plaintiff,                   Adv. No. 21-01214

                       v.

   BARIS A. KANTARCI

                            Defendant.


                CERTIFICATION IN SUPPORT OF ENTRY OF FINAL
          JUDGMENT BY DEFAULT AGAINST DEFENDANT BARIS A. KANTARCI




HF 13826444v.2
    Case 21-01214-SLM Doc 14-1 Filed 06/11/21 Entered 06/11/21 12:12:32                                    Desc
                    Certification Certification in Support Page 2 of 4



            I, Steven B. Smith, hereby declare, under penalty of perjury, that the following is true and

correct to the best of my information and belief:

            1.     I am a member of the law firm of Herrick, Feinstein LLP, which maintains offices

for the practice of law at, among other places, 2 Park Avenue, New York, NY 10016. I am an

attorney at law admitted in, practicing in, and a member in good standing of the bar of the District

of New Jersey. My firm is the attorney of record for the plaintiff, Cosmopolitan Food Group, Inc.

(“Plaintiff”).

            2.     I make this certification in connection with Plaintiff’s motion for default judgment

against the debtor, Baris A. Kantarci (“Defendant” or “Kantarci”) in compliance with D.N.J. LBR

7055-1.

            3.     On March 23, 2021, Plaintiff filed the Complaint Objecting to Dischargeability of

Debt Under 11 U.S.C. § 523 and for Related Relief (ECF No. 1) (the “Complaint”).1

            4.     On March 24, 2021, the Court issued the Summons and Notice of Pretrial

Conference in an Adversary Proceeding (ECF No. 3)2 (the “Summons”), directing Defendant to

submit a motion or answer to the Complaint within 30 days after the date of issuance of the

Summons—i.e., April 23, 2021.

            5.     Defendant was served with a copy of the Summons, Complaint, and Notice of

Pretrial Conference by certified and return receipt requested mail on March 25, 2021.3 Upon

information and belief, the Summons, Complaint, and Notice of Pretrial Conference were

delivered to Defendant on March 26, 2021 at 12:18 p.m.4



1
  A true and correct copy of the Complaint is attached hereto as Exhibit A.
2
  Earlier on March 24, 2021, the Court issued a Summons and Notice of Pretrial Conference in an Adversary
Proceeding that was dated March 23, 2021. See ECF No. 2. That summons was withdrawn and replaced by the
Summons.
3
  A true and correct copy of the Certified Mail Receipt for service on Defendant is attached hereto as Exhibit B.
4
  A true and correct print-out of the USPS website indicating delivery to Defendant is attached hereto as Exhibit C.


HF 13826444v.2
    Case 21-01214-SLM Doc 14-1 Filed 06/11/21 Entered 06/11/21 12:12:32                                     Desc
                    Certification Certification in Support Page 3 of 4



            6.    Defendant’s bankruptcy counsel was served with a copy of the Summons,

Complaint, and Notice of Pretrial Conference by certified and return receipt requested mail on

March 25, 2021.5 Defendant’s bankruptcy counsel was served at two different addresses.6 Upon

information and belief, the Summons, Complaint, and Notice of Pretrial Conference were

delivered to Defendant’s bankruptcy counsel on or around March 27, 2021 at 11:51 a.m. and April

2, 2021 at 10:49 a.m.7

            7.    Defendant’s bankruptcy counsel also received a copy of the Summons, Complaint,

and Notice of Pretrial Conference via e-mail at rudikhlawgroup@gmail.com on March 24, 2021.8

            8.    Defendant failed to answer, plead, or otherwise defend the Complaint prior to the

April 23, 2021 deadline.

            9.    On April 27, 2021, Plaintiff filed the Request for Entry of Default Against Baris A.

Kantarci (the “Request for Entry of Default”).9

            10.   On April 28, 2021, the Court entered default against Defendant (the “Entry of

Default”).10

            11.   On April 29, 2021, Defendant and his bankruptcy counsel were served with the

Request for Entry of Default via regular mail.11

            12.   On May 5, 2021, Defendant and his bankruptcy counsel were served with the Entry



5
  True and correct copies of the Certified Mail Receipts for service on Defendant’s bankruptcy counsel and the return
receipts are attached hereto as Exhibit D.
6
  See Exhibit D. Defendant’s bankruptcy counsel was served at (i) 14 Woodward Drive, Old Bridge, NJ 08857, which
is the address indicated on the bankruptcy docket and (ii) 223 Route 18 South, Suite 204, East Brunswick, NJ 08816,
which is the address listed for Defendant’s bankruptcy counsel on Defendant’s bankruptcy petition.
7
  True and correct copies of the USPS website indicating delivery to Defendant’s bankruptcy counsel at two different
addresses are attached hereto as Exhibit E.
8
  A true and correct copy of the e-mail sent to Defendant’s bankruptcy counsel by Rachel Ginzburg, an associate at
Herrick, Feinstein LLP, is attached hereto as Exhibit F.
9
  See ECF No. 9.
10
   See ECF No. 10.
11
    See Certificate of Service (ECF No. 12). Defendant’s bankruptcy counsel was again served at two different
addresses, but mail sent to bankruptcy counsel’s East Brunswick address was returned.


HF 13826444v.2
 Case 21-01214-SLM Doc 14-1 Filed 06/11/21 Entered 06/11/21 12:12:32                                          Desc
                 Certification Certification in Support Page 4 of 4



of Default via regular mail.12

            13.     To date, Defendant has failed to answer, plead, or otherwise defend the Complaint.

Defendant has not moved to vacate the Default.

            14.     Upon information and belief, Defendant is not in the military service of the United

States of America, as evidenced by the Military Status Report obtained from the Department of

Defense Manpower Data Center in accordance with the Servicemen’s Civil Relief Act of 2003.13

            15.     Upon information and belief, Defendant is neither a minor nor an incompetent

person.

            16.     Plaintiff now requests that Default Judgment be entered against Defendant.

                                                                                              /s/ Steven B. Smith
                                                                                              Steven B. Smith




12
     See Certificate of Service (ECF No. 13).
13
     A true and correct copy of the Military Status Report is attached hereto as Exhibit G.


HF 13826444v.2
